Citation Nr: 1607310	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the lumbar spine without radiculopathy.  

2.  Entitlement to an initial rating higher than 10 percent for posttraumatic arthritis of the right hip to include limitation of extension of the thigh (claimed as broken pelvic bone right side).

3.  Entitlement to an initial compensable rating for posttraumatic arthritis of the right hip to include limitation of flexion of the thigh (claimed as broken pelvic bone right side).

4.  Entitlement to an initial compensable rating for posttraumatic arthritis of the right hip to include impairment of the thigh (claimed as broken pelvic bone right side).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and from December 1979 to September 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In August 2015, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the initial ratings assigned for his service connected lumbar spine and right hip disabilities.  The Board notes that in a March 2012 rating decision, the Veteran was granted service connection for degenerative joint disease of the lumbar spine without radiculopathy rated as 20 percent disabling, posttraumatic arthritis of the right hip to include limitation of extension of the thigh rated as 10 percent disabling, posttraumatic arthritis of the right hip to include limitation of flexion of the thigh rated as noncompensable and posttraumatic arthritis of the right hip to include impairment of the thigh rated as noncompensable.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability was denied.  

In an April 2012 statement, the Veteran specifically expressed disagreement with the 20 percent rating assigned for his lumbar spine, 10 percent rating assigned for right hip limitation of extension, noncompensable rating assigned for limitation of flexion and noncompensable rating assigned for impairment of the right thigh. 

In June 2014, a Statement of the Case was issued.  The Statement of the Case addressed the issues of entitlement to an increased evaluation for disability due to lumbar spine currently evaluated as 20 percent, entitlement to an increased evaluation for disability due to right hip currently evaluated as 10 percent disabling and entitlement to service connection for disability due to left hip arthritis currently evaluated as zero percent disabling.  The Board notes that the issues addressed therein did not include all the issues outlined in the April 2012 notice of disagreement.  As the RO has not issued a Statement of the Case regarding the claims of entitlement to initial compensable ratings for posttraumatic arthritis of the right hip to include limitation of flexion of the thigh and posttraumatic arthritis of the right hip to include impairment of the thigh a remand for such is warranted.  

The Board also notes that during his hearing the Veteran stated that he was granted Social Security Administration benefits in 2013 for his back and hip disabilities.  Although there are some Social Security records of file to include his 2011 application and examination, his medical records since 2011 and the 2013 decision relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

The Veteran has also indicated that he is treated at the VAMC in Memphis, Tennessee.  On remand, ongoing VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. A statement of the case must be issued addressing the claims of entitlement to an initial compensable rating for posttraumatic arthritis of the right hip to include limitation of flexion of the thigh and posttraumatic arthritis of the right hip to include impairment of the thigh.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.

2. Obtain all relevant outstanding Social Security Administration disability records and decisions, and associate them with the claims file.  The AOJ should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.

3. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he receives treatment for his back and hip disabilities.  Following receipt of that information, the AOJ should contact all facilities/providers in question to include the Memphis VAMC, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

4. Thereafter, the AOJ should readjudicate the claims.  If records obtained suggest that additional examination(s) is/are in order, such examination(s) should be scheduled.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




